Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Amendments made to claims 11 and 3, the cancelation of claims 2 and 11, as well as the withdrawal of claims 13-20, as filed on January 21, 2021, are acknowledged.
The amendments made to claim 1 have overcome the previous prior art rejections to the claim and its dependent claims as set forth in the Office action mailed on November 25, 2020.

Interview Summary
A telephone interview was conducted on February 26, 2021 with Mr. Charles Stein regarding claims 13-20.  The application is in condition for allowance except the existence of claims 13-20, which was elected with traverse in the reply filed on January 21, 2021.  Mr. Stein authorized the cancelation of claims 13-20. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 13-20 (Cancelled).
Mr. Stein on February 26, 2021.

Reasons for Allowance
Claims 1, 3-10 and 12 are allowed.
The following is an examiner’s statement of reasons for allowance:  	Regarding claim 1, it is re-written in independent form of claim 11 that was indicated as an allowable subject matter, as set forth in the Office action mailed on November 25, 2020.
Regarding claims 3-10 and 12, they are dependent from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-1135.   The examiner can normally be reached on M-F: 9:00am – 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G. Norton can be reached on (571) 272-1465.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.







/JIONG-PING LU/
Primary Examiner, Art Unit 1713